DETAILED ACTION

Response to Amendment
	Claims 11, 13, and 17-22 are currently pending.  Claims 1-10, 12, and 14-16 are cancelled.  The amended claim 11 does overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 11, 13, and 17-22 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guen et al (US 2017/0040579) in view of Meehan et al (US 2011/0236732).
Regarding claim 11, Guen discloses a secondary battery “1000” comprising:
an electrode assembly “100” comprising a first electrode plate “120”, a second electrode plate “110” and a separator “130” provided between the first electrode plate and the second electrode plate;
a case “200” receiving the electrode assembly and having an opening in a top thereof; and
a battery cap assembly;

the first electrode terminal “510” includes a first protruding portion [“511”+”530”] and a first base portion “512”, the first protruding portion protrudes above the cap plate, the first base portion is connected to the second current collector and extends into the first terminal hole, and a cross-sectional area of the first protruding portion is larger than a cross-sectional area of the first terminal hole;
the second current collector includes a second extending part “542” (first connecting portion) connected to the first electrode terminal, and an upper surface of the second extending part “542” is directly attached to the cap plate [“300”+”550”];
the cap plate is connected to the case at the opening, and the second extending part (first connecting portion) of the second current collector is electrically connected to the first electrode plate;
 the cap plate [“300” + “550”] includes a lower groove at a lower side, and the second extending part “542” (first connecting piece) is received in the lower groove, the first terminal hole is provided to a bottom surface of the lower groove; wherein a lower surface of the first base portion “512”, the bottom surface of the lower groove and the upper surface of the second extending part “542” (first connecting piece) are flush with each other ([0037],[0038],[0050],[0068], [0078],[0079] and Figs. 2 and 4).

Meehan et al discloses a lid “150” (cap plate) that is fabricated from an electrically insulating material, wherein the lid is a part of an outer surface of the secondary battery ([0030] and Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Guen battery to include a cap plate that is made of insulating material, wherein an outer surface of the cap plate is a part of an outer surface of the secondary battery in order to utilize a light weight and low cost material that is easily fabricated.  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use an insulating material.  Examiner’s note: although Guen discloses a cap plate “300” and a second lower insulation member “550” corresponding to the cap plate of the present invention, one of ordinary skill in the art would have recognized that forming a single piece of insulating material would simplify the fabrication of the cap plate.  
Regarding claim 17, Guen et al also discloses a second gasket “560” (sealing gasket) that includes a main portion positioned between the first protruding portion and the cap plate (Fig. 4).
Regarding claim 18, Guen et al also discloses a cap plate includes a first groove “320” having a predetermined depth and being along a periphery of the first terminal 
Regarding claim 19, Guen et al does not expressly teach a cap plate that further includes a second groove having a predetermined depth from a bottom surface of the first groove and being along the periphery of the first terminal hole, a cross-sectional area of the first groove is smaller than a cross-sectional area of the second groove, and at least a part of the first protruding portion is received in the second groove (claim 19).
Meehan et al teaches the concept of forming a first recess “158” (second groove) along the periphery of a first terminal hole in a lid “150” (cap plate), wherein at least part of a positive terminal “104” (first protruding portion) is received in the first recess ([0030] and Fig. 2).  In addition, a second groove having a predetermined depth from a bottom surface of the first groove and a cross-sectional area of the first groove that is smaller than a cross-sectional area of the second groove is an obvious matter of design choice which one of ordinary skill in the art would have been able to make in order to provide a first recess for the gasket and a second recess for the external terminal.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Guen battery to include a cap plate that further includes a second groove having a predetermined depth from a bottom surface of the first groove and being along the periphery of the first terminal hole, a cross-sectional area of the first groove is smaller than a cross-sectional area of the second groove, and at least a part of the first protruding portion is received in the second groove in order to further secure the external terminal to the cap plate.
. 
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guen et al in view of Meehan et al as applied to claim 11 above, and further in view of Kim (US 2012/0237817).  
However, Guen et al as modified by Meehan et al does not expressly teach a stripe protrusion extending along a width direction of the cap plate that is provided on an upper surface of the first protruding portion.
Kim discloses a terminal plate “142” (stripe protrusion) extending along a width direction of the cap plate “130” that is provided on an upper surface of a first terminal part “140” (first protruding portion) ([0050] and Fig. 3a).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Guen/Meehan battery to include a stripe protrusion extending along a width direction of the cap plate that is provided on an upper surface of the first protruding portion in order to provide a receiving recess for attaching and positioning a bus bar to the terminal.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11, 13, and 17-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729